838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricardo GUTIERREZ, Petitioner-Appellant,v.Warden KEOHANE, Respondent-Appellee.
No. 87-5792.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for habeas corpus relief (28 U.S.C. Sec. 2241) contesting the Bureau of Prison's computation of his sentence time, petitioner claiming credit for time spent in state custody.  The magistrate to whom the matter was referred recommended dismissing the action for failure to exhaust administrative remedies.  The district court adopted this recommendation, over petitioner's objections, and dismissed the case without prejudice to refile.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the magistrate's report of April 30, 1987, as adopted in the order of dismissal entered June 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.